Title: Edward Coles to James Madison, 23 June 1828
From: Coles, Edward
To: Madison, James


                        
                            
                                My dear Sir:
                            
                            
                                
                                    Enniscorthy
                                
                                 June 23. 1828
                            
                        
                        
                        It was my intention to have seen or written to you before this. But I was detained in Richd. by a bilious
                            attack, and since my arrival here I have been in daily expectation of a visit from Mr. Stevenson, who promised me to be
                            here, and to accompany me on a visit to you & Mrs. Madison. By this days mail I got a letter from him in which he
                            informed me he should be compelled to postpone his visit to you until after his return from the North, in which direction
                            he should setout on the 29 instant. My sister Betsey & myself propose to leave this on Saturday next for your
                            house, where we expect to be that evening, and after spending a day or two with you & Mrs. Madison, to proceed to
                            Fredburg & Washington, where we expect to fall in with Mr. & Mrs. Stevenson, & from thence proceed
                            to Phia., where my sister Stevenson will stay some days to consult Dr. Physick &c &c—and then our
                            movements will be controled perhaps by the Doctors—If not we propose to go on to Ballston Springs, and perhaps Boston—& possibly Quebec.
                        With the hope of finding you & Mrs. Madison in good health when we meet on Saturday next, I conclude
                            by renewing to you both the assurances of my sincere and ardent devotion
                        
                            
                                Edward Coles
                            
                        
                    